          Case 1:18-cv-12113-MKV Document 34 Filed 03/27/20 Page 1 of 1

 DANIEL J. DIMURO
 DDIMURO@GORDONREES.COM




  Admitted In: NJ, NY, & PA


                                                                                 ATTORNEYS AT LAW
                                                                           18 COLUMBIA TURNPIKE, SUITE 220
                                                                               FLORHAM PARK, NJ 07932
                                                                                PHONE: (973) 549-2500
                                                                                 FAX: (973) 377-1911
                                                                                WWW.GORDONREES.COM



                                          March 27, 2020

VIA ECF

Hon. Mary Kay Vyskocil, U.S.D.J.
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
500 Pearl Street
New York, New York 10007

        Re:      Worthington v. JetSmarter, Inc., et al.
                 Civil Action No. 1:18-cv-12113

Dear Judge Vyskocil:

       We represent Defendants JetSmarter, Inc. and David Sheriden (collectively,
“Defendants”) in this matter. Pursuant to the Court’s Opinion & Order dated October 7, 2019
(see Dkt. No. 33), please allow this joint letter to serve as a status update in connection with this
matter. Please note that at this time plaintiffs have yet to initiate arbitration proceedings.

        We thank Your Honor for your courtesies and attention to this matter.

                                               Respectfully submitted,

                                               /s/ Daniel J. DiMuro

                                               Daniel J. DiMuro


cc:     All Counsel of Record (via ECF)
